DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The Applicant’s arguments are found to be persuasive.  As such, all previous rejections applied under 35 USC 103 are hereby withdrawn.  The double patenting rejections are maintained.  New rejections have been applied as set forth below in response to further examination.  This action is therefore made non-final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US PGP 2017/0160655) in view of Kajiwara et al. (US PGP 2016/0085163).
Adachi teaches photoreceptor comprising a conductive substrate, a photosensitive layer and a protective layer supplied in that order (abstract).  The protective layer is taught to comprise a conductive metal oxide such as tin oxide or titanium oxide ([0098]) which is surface treated with a polymer comprising a silicon containing side chain ([0068-89]).  The protective layer further contains polymerized and cured layer of photocurable resin matrix and the above containing conductive metal oxide ([0065-67]).  The silicon side chain in the surface treatment agent is further taught to be derived from a polymerizable group ([0088-89]).  The surface treatment agent is further taught to have an acrylic main chain ([0073]).  The metal oxide particles are further taught to include tin-doped indium oxide and antimony-doped tin oxide and phosphorous-doped tin oxide, which are understood to read on the Applicant’s pending claim 6 ([0098]).  Adachi also teaches an electrophotographic imaging apparatus which reads on the Applicant’s pending claim 7 ([0118-124]).  Adachi does not, however, 
Kajiwara teaches a photoconductor comprising a conductive substrate with a photosensitive layer provided thereon and an outermost surface layer disposed on the photosensitive layer (abstract).  The outermost surface layer comprises a cured film and silica particles (Abstract).  The silica particles are further taught to have a low dielectric constant in order to prevent light scattering and to increase the electrical characteristics of the outermost surface layer ([0027]).  While Kajiwara does not teach that the dielectric constant of the silica particles be less than 5, Kajiwara does teach the silica particles have a “low” dielectric constant and that the low dielectric constant is a result effective variable that both prevents light scattering and increases the electrical characteristics of the outermost surface layer.  As such, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the silica particles of Kajiwara et al. in the outermost layer of the photoconductor of Adachi et al. and to have optimized the dielectric constant of the silica particles in order to perfect the result effective variables of light scattering and electrical characteristics of the photoconductor.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (US PGP 2017/0160655) in view of Kajiwara et al. (US PGP 2016/0085163) as applied to claims 1-4 and 7 above, and further in view of JP 2005-249876.

JP ‘876 teaches a photoconductor comprising an outermost protective layer wherein the protective layer is provided with composite metal oxide particles each having a layer consisting mainly of  second metal oxide on the surface of a particle consisting mainly of a first metal oxide (Abstract).  The composite metal oxide particles are taught to impart the photoconductor with high-level image quality that is able to suppress degradation of image quality (Abstract).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the composite metal oxide particles of JP ‘876 in the outermost layer of the photoconductor of Adachi et al. and to have optimized the dielectric constant of the said particles in order to perfect the result effective variables of light scattering and electrical characteristics of the photoconductor as taught by Kajiwara et al.

Double Patenting
Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,585,365 in view of Kajiwara et al. (US PGP 2016/0085163). US ‘365 recites an image bearing member capable f performing an image forming method comprising a photoconductor comprising a protective layer composed of a polymerization-cured product of a polymerizable monmer and a surface-treated metal oxide comprising a surface treating agent et al. in the outermost layer of the photoconductor of JP ‘238 and to have optimized the dielectric constant of the silica particles in order to perfect the result effective variables of light scattering and electrical characteristics of the photoconductor and to have used the resulting image forming apparatus in the image forming method taught by JP ‘238.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/           Primary Examiner, Art Unit 1737                                                                                                                                                                                             	07/07/2021